Citation Nr: 0918610	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  05-29 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
tinnitus. 


REPRESENTATION

The Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, had active service from 
December 1983 to August 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In the same rating decision, the RO also denied service 
connection for nosebleeds (epitaxis).  The Veteran filed a 
notice of disagreement to the nosebleed claim in July 2003.  
The RO issued a statement of the case in October 2003 
concerning the nosebleed issue, but the Veteran failed to 
file his substantive or formal appeal (VA Form-9) within 60 
days after the RO mailed the statement of the case in October 
2003.  By operation of law, the rating decision concerning 
the nosebleed service connection claim became final.  38 
U.S.C.A. § 7105.

In March 2005, the Veteran sent VA a document with an 
attachment that the RO interpreted as an untimely attempt to 
appeal the nosebleed claim.  After reviewing the statement 
and the attachment, an article relating to medical maladies 
caused by jet fuel exposure, the Board finds that the Veteran 
has made application to reopen the claim of service 
connection for nosebleeds, which is referred to the RO for 
appropriate action development.


FINDING OF FACT

The current 10 percent rating for tinnitus is the maximum 
schedular rating for tinnitus, whether tinnitus is perceived 
in one ear or each ear.




CONCLUSION OF LAW

There is no legal basis for the assignment of a rating higher 
than 10 percent for tinnitus.  38 U.S.C.A. §1155 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

The U. S. Court of Appeals for Veterans Claims has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In this case, the facts are not in dispute.  Further, 
resolution of the appeal is dependent on interpretation of 
the regulations pertaining to the assignment of a disability 
rating for tinnitus.

Because there is no reasonable possibility that further 
notice or assistance would aid in substantiating the claim, 
any deficiency as to VCAA compliance is rendered moot.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a rating decision in November 2002, the RO granted service 
connection for tinnitus and assigned a 10 percent rating 
under 38 C.F.R. § 4.87, Diagnostic Code 6260.

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, in part to clarify existing 
VA practice that only a single 10 percent rating is assigned 
for tinnitus, whether tinnitus is perceived as being in one 
ear or each ear or in the head.  38 C.F.R. § 4.87, DC 6260, 
note 2 (2006).

In Smith v. Nicholson, 451 F. 3d 1344, 1350-51 (Fed. Cir. 
June 19, 2006), the Federal Circuit affirmed VA's long-
standing interpretation of DC 6260 that only a single 10 
percent rating for tinnitus is assignable, whether or not the 
tinnitus is perceived unilaterally or bilaterally.

In light of the foregoing, the Board concludes that the 
initial rating of 10 percent for tinnitus is the maximum 
rating assignable under Diagnostic Code 6260, whether or not 
tinnitus is perceived in each ear.  As the disposition of the 
claim is based on interpretation of the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Extraschedular Consideration

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.



If the criteria reasonably describe a disability level and 
symptomatology, then the disability picture is contemplated 
by the Rating Schedule, and the assigned schedular evaluation 
is, therefore, adequate and referral for an extraschedular 
rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).

Here, the rating criteria for the disability reasonably 
describes the disability level and symptomatology.  For this 
reason, the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular rating is, therefore, 
adequate.  Consequently, referral for extraschedular 
consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

An initial rating higher than 10 percent for tinnitus is 
denied.



____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


